UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 02-4593



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


AARON LEON HARLEY,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond. Richard L. Williams, Senior
District Judge. (CR-99-315)


Submitted:   November 7, 2002          Decided:     November 13, 2002


Before WILKINS and LUTTIG, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Aaron Leon Harley, Appellant Pro Se. Brian Ronald Hood, Assistant
United States Attorney, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Aaron Leon Harley appeals the district court’s order denying

his motion for a reduction to his sentence.       We have reviewed the

record and find no reversible error. Accordingly, we affirm on the

reasoning of the district court.       See United States v. Harley, No.

CR-99-315 (E.D. Va. July 16, 2002). We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                                                              AFFIRMED




                                   2